Citation Nr: 1526972	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-04 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from January 1967 to December 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the claim in May 2013 for further development, including obtaining additional treatment records.  The Board again remanded the claim in October 2014, this time however not only to obtain treatment records but also interpretations of the results of private audiograms and to have the Veteran undergo a VA compensation examination.  There has been compliance, certainly substantial compliance, with these remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  Right ear hearing loss was not present during the Veteran's service, was not manifest to a compensable degree within one year of his discharge from service, and his currently diagnosed right ear hearing loss disability did not develop as a result or consequence of any incident during his service - including especially exposure to loud noise.

2.  At no time during the appeal period has he had sufficient hearing loss in his left ear to be considered a ratable disability for VA compensation purposes.



CONCLUSION OF LAW

Bilateral (left and right ear) hearing loss was not incurred in or aggravated by the Veteran's service and may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Ideally, the notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in August 2010 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish his entitlement to service connection.  To this end, he was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  The letter also notified him of the criteria for assigning a "downstream" disability rating and an effective date once entitlement to service connection is established.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, as well as the reports of his hearing examinations in furtherance of his claim - both by VA and private clinicians.  His VA compensation examinations were in November 2010 and January 2015.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The reports of those examinations are collectively sufficient, as the examiners evaluated the Veteran's hearing acuity, recorded all findings considered relevant under the applicable law and regulations, and the January 2015 examiner offered well-supported opinions based on consideration of the pertinent history of this claimed disorder.

II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of a relevant injury or disease, and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic diseases (e.g., sensorineural hearing loss) also may be presumptively service connected if they become manifest to a compensable degree (meaning to a degree of 10 percent or more) within one year of leaving qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).


Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

That said, it also deserves pointing out, however, that the Court has held that § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal audiometric testing limits at time of separation from service or even within the one-year presumptive period.  See Hensley, 5 Vet. App. at 159.  The Court explained that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation from service, he nevertheless may establish his entitlement to service connection for a current hearing loss disability by submitting competent and credible evidence showing the current disability is causally related to his service, as opposed to other ("intercurrent") causes.  Id., at 160.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence such as actual treatment records).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Consider also, however, that a Veteran is not competent to provide probative opinion on more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

The Veteran's STRs include his November 1966 entrance examination that reported his hearing acuity in pure tone thresholds.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below (in parentheses).  The Veteran had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
XXXX
5 (10)
LEFT
-10 (5)
-10 (0)
5 (15)
XXXX
15 (20)

In his report of medical history, he denied hearing loss.  A July 1969 record shows that the Veteran complained of right ear pain; there was no drainage of ear and it appeared normal.  The Veteran was instructed to return the next day if it still persisted; there are no further treatment records pertaining to his right ear.  The report of the Veteran's October 1969 separation examination shows that he had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
XXXX
10
LEFT
5
-5
5
    XXXX
10

In his report of medical history, he continued to deny hearing loss.

The Veteran's military service ended a short time later, in December 1969.


In connection with a previous claim, the Veteran was afforded VA examinations in February and March 1997.  During the February 1997 general medical examination, he reported no injuries in service except for hearing impairment the past 20 plus years.  The March 1997 audiological examination shows that he reported that the onset of his hearing loss was in 1970.  He reported his military noise exposure.  Examination revealed a bilateral hearing loss disability as defined by VA.  It was indicated he had normal hearing sensitivity through 6000 Hertz and mild sensorineural hearing loss at 8000 Hertz in the left ear; and a mild, high frequency, conductive hearing loss in the right ear.  No opinion regarding the etiology was provided.  

The Veteran submitted a June 2010 audiological evaluation with the puretone thresholds shown in a graph format.  With regards to audiogram results in graph format, in Kelly v. Brown, 7 Vet. App. 471, 474 (1995), the Court held that it was unable to interpret the results of such a graph because this would constitute a factual finding it is precluded from making.  The Court criticized the Board, which does have such fact-finding authority, for not discussing the audiological results in that report.  Id.  In this case, as the results marked on the graph by Xs and Os are clear enough for the Board to read them, the Board will do so.  Furthermore, the January 2015 VA examiner discussed the hearing loss shown in this and other audiograms as set forth below.  This evaluation shows a right ear hearing loss disability as defined by VA, but not a left ear hearing loss disability.

The Veteran submitted a medical opinion from R.D., M.D., dated in August 2010.  Dr. R.D. reported having seen the Veteran for almost 20 years.  He reported that the Veteran had had a sensorineural hearing loss in both ears and that it had progressed in his right ear where he had a conductive hearing loss in addition to his sensorineural high-frequency hearing loss.  Dr. R.D. reported that the Veteran did not have, to the best of his knowledge, any history of noise exposure of significance except with his military service with his exposures to weapons and artillery.  Dr. R.D. opined that it was more likely than not that the Veteran's high-frequency sensorineural hearing loss was a result of the exposure that he received during this period of military service.  

The Veteran had right ear surgery in September 2010.  The surgery report shows a diagnosis of conductive hearing loss. 

An October 2010 audiological evaluation in graph format continues to show a right ear hearing loss disability as defined by VA, but not for the left ear.

The Veteran was afforded a VA examination in November 2010.  He reported his in-service noise exposure and denied post-service occupational and recreational noise exposure.  Examination revealed a right ear hearing loss disability as defined by VA and left ear hearing loss not disabling as defined by VA.  The examiner diagnosed the Veteran with left ear hearing loss not disabling and conductive right ear hearing loss.  The examiner opined that the Veteran's hearing loss was not caused by or a result of in-service events.  The examiner observed that the Veteran had no sensorineural hearing loss at that examination showing bone conduction thresholds within normal limits from 500-4000 Hertz bilaterally.  The examiner additionally observed that the Veteran's exit examination from service showed hearing to have been within normal limits in 1969.  The examiner opined that, per the Veteran's report of hearing loss onset 17 years ago and the conductive nature of the hearing loss, the Veteran's conductive hearing loss was not caused by or a result of military noise exposure.  The examiner pointed out that no sensorineural hearing loss was found present at that examination, which would be the only type of hearing loss consistent with noise exposure.

A December 2010 audiological evaluations in graph format again show a right ear hearing loss disability as defined by VA, but not for the left ear.

In his February 2012 substantive appeal, the Veteran asserted that he had sensorineural hearing loss prior to any conductive hearing loss.  He disputed telling the November 2010 VA examiner that the onset of his hearing loss was 17 years earlier.  


A March 2013 audiological evaluation in graph format continues to show a right ear hearing loss disability as defined by VA, but not for the left ear.  Although this report shows the Veteran's speech recognition score in his left ear was 80 percent, it does not show that such score was in accordance with the Maryland CNC test.  Indeed, to the contrary, the December 2010 evaluation by the same provider shows that the speech recognition scores specifically were not in accordance with the Maryland CNC test.  

In a December 2014 statement, the Veteran's wife reported that she had noticed when they married in 1988 that he had difficulty hearing.  

The Veteran was afforded another VA examination in January 2015.  The examiner observed that Dr. R.D. reported seeing the Veteran for 20 plus years, but that only audiograms from June 2010 through March 2013 were included with his opinion.  The VA examiner further noted reviewing those private audiograms beginning in June 2010 that presented the Veteran's hearing acuity in graph form.  The examiner pointed out that the June 2010 audiogram indicated severe rising to moderate at 2000 Hertz sloping to profound mixed hearing loss in the right ear, and normal through 2000 Hertz sloping to moderate sensorineural hearing loss in the left ear, with excellent word recognition in quiet scores for both ears.  The examiner noted that tympanometry indicated high static admittance (hypercompliant middle ear system) in the right ear and normal middle ear function in the left ear.  

The examiner further observed that, following the Veteran's September 2010 surgery, the follow-up audiogram from October 2010 indicated normal-to-mild through 2000 Hertz sloping to profound mixed hearing loss in the right ear, and normal through 2000 Hertz sloping to moderate sensorineural hearing loss in the left ear.  The examiner explained that the audiogram from December 2012 indicated normal through 2000 Hertz sloping to severe hearing loss in the right ear, and normal through 2000 Hertz sloping to moderate hearing loss in the left ear, with excellent word recognition in quiet scores for both ears (type of hearing loss was unknown since bone-conduction testing was not completed at that examination).  

The examiner reported that the last private examination from March 2013 indicated normal through 2000 Hertz sloping to profound conductive hearing loss in the right ear, and normal through 2000 Hertz sloping to moderately-severe sensorineural hearing loss in the left era with good word recognition in quiet scores for both ears.  Tympanograms indicated normal middle ear function in the right ear and high static admittance in the left ear (per the handwritten labels on the tympanograms indicating test ear).  The examiner also noted reviewing the November 2010 examination.

Examination revealed a right ear hearing loss disability as defined by VA, while the left ear did not meet VA's definition.  The Veteran was diagnosed with mixed hearing loss in the right ear and sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's right ear hearing loss was less likely than not a result of military noise exposure.  The examiner reported the Veteran's military noise exposure and that the Veteran denied occupational and recreational noise exposure.  The examiner acknowledged that the Veteran had mixed hearing loss due to ossicular reconstruction surgery in 2010.  The examiner noted that mixed hearing loss was not found in the Veteran's medical records until 2010, 40 plus years after military discharge.  The examiner reported that the opinion and rationale was based on the bone conduction thresholds obtained at that day's examination, which were consistent with normal to mild hearing loss 500-4000 Hertz.  The examiner explained that bone conduction thresholds were being used to make that determination for the right ear because they were representative of the sensorineural component of Veteran's hearing loss, which was the identifying component of noise injury.  The examiner reported that bone conduction thresholds indicated minimal sensorineural hearing loss.

The examiner acknowledged the STR showing right ear pain, but the examiner explained that ear pain does not typically indicate a permanent condition, especially in regards to hearing loss.  The examiner noted that the Veteran's hearing was not affected by the right ear pain since a subsequent audiogram completed in 1969, after his right ear complaints, showed normal hearing.

The examiner noted that the Veteran's entrance examination from 1967 and exit examination from 1969 indicated normal hearing bilaterally.  The examiner observed that the Veteran denied any ear-related problems on his exit paperwork.  The examiner reported that no significant threshold shifts were noted when comparing the entrance and exit examinations.  The examiner opined that, therefore, there was no objective evidence (i.e. service audiometric results) to support claim of military-related noise injury (i.e., noise-induced hearing loss).  The examiner noted that available STRs were unremarkable for any complaint, diagnosis, or treatment of claimed condition.  The examiner opined that, therefore, regardless of the current mixed hearing loss, the fact remained there was no objective evidence from service to support claim of noise injury.

The examiner opined that, in regards to possibility of delayed-onset hearing loss, the Institute of Medicine (IOM) (2006) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after noise exposure.  The examiner noted that the IOM panel concluded that, based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  The examiner opined that, based on the objective evidence (service audiometric results), there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his military service, including noise exposure.

The examiner also provided a negative nexus opinion for the Veteran's left ear.  The examiner reiterated the rationale that there was no significant threshold shifts when comparing the entrance and exit examinations and that the STRs were silent for complaint, diagnosis, or treatment.  The examiner again cited to the IOM panel and concluded that, based on the objective evidence (service audiometric results), there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his military service, including noise exposure.


When considering this collective body of evidence, the Board concludes that service connection is not warranted.  Regarding the right ear, although the Veteran has reported in-service acoustic trauma and has a current diagnosis of right hearing loss as defined by VA standards, the evidence does not support a finding of a nexus.  As for his left ear, the evidence during this appeal has not shown that any hearing loss meets VA's definition of a ratable hearing loss disability.  

As regards the Veteran's right ear, the evidence does not show that his hearing loss began in service or, to the extent sensorineural, within a year of his discharge.  The Veteran's October 1969 separation examination showed that he did not have any hearing loss, and his report of medical history (which he completed, himself) also showed that he specifically denied having any hearing loss.  The first indication of any right ear hearing loss as defined by VA was not until 1997, more than two decades after he was discharged from service.  Even his wife's mention of noticing his hearing loss sometime earlier only dates back to 1988 or thereabouts, so still not until long after his service had ended.  As such, the evidence does not support a finding that the onset of the Veteran's right ear hearing loss was during his service or that he had sensorineural hearing loss in this ear to the required minimum compensable degree within a year of his discharge from service.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Equally, no clinician has provided any opinion indicating the Veteran's right ear hearing loss began in service.  Although the absence of hearing loss in service or within the one-year presumptive period is not an absolute bar to service connection, the evidence of record does not support a finding that the Veteran's current right ear hearing loss disability is related to any in-service acoustic trauma.  The Board's finding is supported by the opinion of the January 2015 VA examiner refuting any such notion.  

The January 2015 VA examiner's opinion concludes the Veteran's right ear hearing loss is unrelated to his military service.  In support of this opinion, the examiner cited the IOM study indicating that a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  The examiner also noted that there were no significant threshold shifts when comparing the entrance and exit examinations.  The examiner also thoroughly discussed the bone conduction results and how they indicated minimal sensorineural hearing loss (i.e., the component of the hearing loss susceptible to being noise induced).  A mixed hearing loss has both conductive and sensorineural components.  As this negative nexus opinion was formed after interviewing and examining the Veteran, reviewing the evidence that includes the Veteran's contentions, and is supported by well-reasoned rationale, the Board accords it a lot of probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board is mindful of the supporting opinion from Dr. R.D.  However, the Board concludes that this opinion has less probative value than that of the January 2015 VA compensation examiner.  No rationale was provided in support of this opinion, other than the Veteran not having, to the best of Dr. R.D.'s knowledge, any history of noise exposure except for during his military service.  Unlike the VA examiner who reviewed the Veteran's STRs showing no significant threshold shifts and cited to a study regarding delayed onset of noise induced hearing loss, Dr. R.D. did not provide any such reasoning or rationale for his opinion.  Additionally, although Dr. R.D. reported the Veteran being a patient for 20 years, only evidence showing right ear hearing loss from 2010 was provided, so only from much more recently.  Moreover, to try and rectify this deficiency, VA requested additional records from Dr. R.D. but did not receive any records dated prior to 2010.  Without a thorough rationale like the VA examiner or records to support his opinion, the Board finds that Dr. R.D.'s opinion, when compared to the January 2015 VA examiner's opinion, has less probative value in supporting a finding of service connection.  See Hernandez-Torens v. West, 11 Vet. App. 379, 382 (1998) (stating that the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).  As already alluded to, most of the probative value of a medical opinion is derived from its underlying reasoning, not just from whether the claims file was reviewed or even the ultimate answer.  See Nieves-Rodriguez v. Peake, 22 Vet App at 304 (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  Indeed, the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Regarding this private doctor's mention of having known the Veteran and his medical history over 20 years, including owing to having treated him, there is no "treating physician rule" requiring the Board to give deference to this doctor's opinion over that of the VA compensation examiner. Both the Federal Circuit Court and Veterans Court (CAVC) have specifically declined to adopt a "treating physician rule" that would give preference to statements from a treating physician.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  And this is true even accepting that a treating physician may be more familiar with the Veteran's general state of health.

Consequently, the Board concludes that service connection for right ear hearing loss based on Dr. R.D.'s opinion, when considering the overall evidence of record, is not warranted.  

Furthermore, as the evidence fails to show that right hearing loss was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  As discussed above, the earliest evidence confirming right hearing loss as defined by VA was in 1997, over two decades after service.  Indeed, even the wife's mention of hearing loss sometime earlier, dating back to 1988 or thereabouts, was still well beyond the presumptive period, which ended in December 1970 since the Veteran was discharged from service in December 1969.

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as sensorineural hearing loss is a chronic disease as per 38 C.F.R. § 3.309(a).  The Board acknowledges the Veteran's contentions as to hearing loss symptomology since service as well as his wife's statement that he had hearing loss in 1988.  However, as discussed above, the Veteran denied hearing loss at time of discharge from service.  Furthermore, notwithstanding his contentions, the January 2015 VA examiner still provided a negative nexus opinion.  In this case, considering the denial of hearing loss at discharge from service, the absence of a hearing loss disability as defined by VA until at least 1997, as well as the negative nexus opinion, the Board concludes that the evidence does not support a finding of a continuity of symptomatology since service.  Moreover, this notion of continuity of symptomatology since service only applies to situations where the condition now being claimed was first "noted" in service.  And, to reiterate, the Veteran denied having any hearing loss when separating from service (when recounting his medical history on the questionnaire).

The overall evidence of record as discussed above weighs against a finding of right ear hearing loss being associated with the Veteran's active duty service.  Without the evidence, even on balance, showing an association between right ear hearing loss and his active duty, service connection for right ear hearing loss is unwarranted.


Regarding the Veteran's left ear, while he may have had in-service acoustic trauma, a left ear hearing loss disability as defined by 38 C.F.R. § 3.385 has not been shown at any time since the claim for service connection.  The evidence as discussed above fails to show that the Veteran's left ear hearing loss has met VA's definition of a ratable disability during this appeal.  According to VA law, the cornerstone of a valid claim for service connection is that there must be competent and credible evidence of the present existence of the disability being claimed.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability, and that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

Here, though, there is no competent and credible (so no ultimately probative) medical evidence reflective of a ratable left ear hearing loss disability as defined by VA standards at any time since the filing of this claim or contemporaneous thereto.  

The Veteran is competent to report having difficulty hearing.  However, notwithstanding his contentions, the evidence of record does not show that his left ear hearing loss has met VA's definition of a ratable hearing loss disability at any time during the appeal period.  The objective testing during his VA compensation examinations as discussed above fails to show that any ratable hearing loss in this ear according to the threshold minimum requirements of 38 C.F.R. § 3.385.  In fact, to the contrary, these VA compensation examiners specifically noted that his hearing loss in this ear did not meet VA's definition of a ratable disability.  And because this determination is based on the results of an audiogram and Maryland CNC speech discrimination (i.e., objective measures), the Veteran and his wife cannot establish the existence of this requisite level of hearing loss in this ear themselves.

To reiterate, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issues in this case, the etiology of right ear hearing loss and diagnosis of left ear hearing loss in accordance with 38 C.F.R. § 3.385 falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's assertions as to etiology and diagnosis have no probative value in these critical respects.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and his claim resultantly must be denied.  See 38 U.S.C.A §5107 (West 2014); 38 C.F.R. § 3.102.



ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


